Gray, C. J.
The bill of exceptions tendered by the plaintiff and allowed by the judge at the first trial was not competent evidence to be laid before the jury at the second trial: As the statements therein were material to the issue and may have prejudiced the defendants, it was not neee'ssary to show misconduct on the part of the plaintiff in bringing the paper before the jury. The refusal of the judge, at the hearing of the motion to set %side the last verdict, to rule, as requested by the defendants, that, if he was satisfied that the paper was in the jury room and was read by the jury or any of them during their deliberations, a new trial should be granted, was an erroneous ruling in mattei of law, and a subject of exception. Gen. Sts. c. 115, § 7. Whit*369ney v. Whitman, 5 Mass. 405. Hix v. Drury, 5 Pick. 296, 302. Alger v. Thompson, 1 Allen, 453. Woodward v. Leavitt, 107 Mass 453, 462, 466, 467. Exceptions sustained.